UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6638


JAMES ROBERT RICE,

                    Petitioner - Appellant,

             v.

WARDEN FCI EDGEFIELD,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Patrick Michael Duffy, Senior District Judge. (4:17-cv-03091-PMD)


Submitted: October 1, 2018                                    Decided: October 17, 2018


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Robert Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Robert Rice, a federal prisoner, appeals the district court’s order accepting

in part the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Rice v. Warden FCI Edgefield, No.

4:17-cv-03091-PMD (D.S.C. Apr. 23, 2018). We deny as unnecessary Rice’s motion for

a certificate of appealability. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2